Citation Nr: 1525814	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-19 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating for bilateral hearing loss.

The Board remanded this matter in January 2015.  As there has been substantial compliance with the remand orders, the Board may proceed with a determination of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss has manifested no more than Level XI impairment in the right ear and Level II impairment in the left ear.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 percent for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in June 2010. 

The duty to assist has also been met.  The RO has obtained service treatment and post-service treatment records.  The Veteran was afforded VA medical examinations in June 2010 and April 2015.  The Board finds that these examinations are adequate as the examiners considered the Veteran's medical history, described the Veteran's disability in sufficient detail; and fully described the functional effects caused by the Veteran's bilateral hearing loss.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2. Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994); Solomon v. Brown, 6 Vet. App. 396 (1994).  In determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric Level I for essentially normal acuity, through numeric Level XI for profound deafness.  38 C.F.R. § 4.85.

The rating criteria include an alternate method of rating exceptional patterns of hearing impairment as defined in 38 C.F.R. § 4.86, but the Veteran's test results do not meet the numerical criteria for such a rating.  In this regard, his pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) are not 55 decibels or more, nor are the average pure tone thresholds 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, in either ear.  Thus, application of 38 C.F.R. § 4.86 is not warranted, and his bilateral hearing loss is to be rated by the usual method.

The Veteran's service-connected bilateral hearing loss has been evaluated under Diagnostic Code (DC) 6100 and is rated as 10 percent disabling, effective October 5, 2001.  The Veteran contends that his hearing loss is more severe and seeks a higher initial rating.

The Veteran was evaluated by a VA audiologist in January 2010; however, the report of that evaluation does not specify whether the testing included a controlled speech discrimination test (Maryland CNC).  An examination for compensation purposes must include that test as well as a puretone audiometry test.  38 C.F.R. § 4385(a).  Thus, the findings from January 2010 cannot be considered.  The Board does not that the audiologist diagnosed mild to moderately severe sloping sensorineural hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear.  The reviewer also commented that there was a drop in puretone thresholds and speech discrimination when compared to August 2007 testing.   

The Veteran underwent a VA audiological examination for compensation purposes in June 2010.  The examination revealed the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
60
75
85
LEFT
25
30
40
55
70

The puretone average for the right ear was 65 dB and 49 dB for the left ear.  Speech recognition was 32 percent for the right ear and 84 percent for the left ear.

The examiner noted no effects of the Veteran's usual daily activities, but described the effect on his occupational activities as "hearing difficulty." 

The June 2010 examination reveals decibel averages and speech discrimination scores that correlate with Level XI impairment in the right ear and Level II impairment in the left ear.  38 C.F.R. § 4.85, Table VI.  Using Table VII, the results warrant a 10 percent rating. 

Pursuant to the Board remand, the Veteran was evaluated for VA compensation purposes in April 2015.  The examination revealed the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
60
75
90
LEFT
35
45
50
60
70

The puretone average for the right ear was 69 dB and 56 dB for the left ear.  Speech recognition was 56 percent for the right ear and 84 percent for the left ear.

The examiner described the effect of the Veteran's hearing loss on his ordinary life as "trouble hearing conversation." 

The April 2015 examination reveals decibel averages and speech discrimination scores that correlate with Level VIII impairment in the right ear and Level II impairment in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying these results to Table VII, a 10 percent rating is warranted. 

An audiologist must provide a description of the functional effects caused by hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this regard, the VA examiners noted that the Veteran has difficulty hearing, including trouble hearing conversation.  The Board finds these descriptions sufficient.

Because the January 2010, June 2010 and April 2015 audiometric examination results do not warrant a rating in excess of 10 percent for the Veteran's service-connected bilateral hearing loss, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the Veteran's assertion that his bilateral hearing loss warrants a higher rating.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, lay opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211 (1993); see also 38 C.F.R. § 3.159(a)(1) and (2). 

With regard to extraschedular considerations, the rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss (his only service-connected disability) mainly difficulty hearing, are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In his substantive appeal, the Veteran indicated that he lost a "good job" in 1963 because he failed a hearing examination.  However, the Veteran has not made any assertions of unemployability and there are none raised by the record during the appeal period.  Therefore, further consideration of TDIU is not warranted.


ORDER

Entitlement to an increased rating in excess of 10 percent for bilateral hearing loss is denied. 


____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


